*708OPINION.
Van Fossan:
The petition contains much that is immaterial and irrelevant and is argumentative in character. The allegations of fact are indefinite, confusing and ill-designed clearly to present the question at issue. No evidence was submitted at the hearing and such •facts as we have are those set forth in the petition and admitted in the answer.
The facts disclose no basis upon which the deduction claimed can be allowed. Section 214 of the Revenue Act of 1918 enumerates the classes of deductions that may be allowed in computing net income, none of which cover the deduction here claimed. The purchase by the petitioner of additional stock in 1919, although he may have considered such purchase desirable or even necessary to retain his proportionate interest in the corporation, was a capital investment and was in no sense a loss.
Judgment will be entered for the respondent on 15 days' notice, under Rule 50.